Filed 10/29/19 by Clerk of Supreme Court

                   IN THE SUPREME COURT
                   STATE OF NORTH DAKOTA

                                2019 ND 249

Tara Lynn Huerd,                                      Plaintiff and Appellant
     v.
General Motors, LLC,                                 Defendant and Appellee



                                No. 20190125

Appeal from the District Court of Cass County, East Central Judicial District,
the Honorable John Charles Irby, Judge.

AFFIRMED.

Per Curiam.

Tara Huerd, self-represented, Mapleton, ND, for plaintiff and appellant;
submitted on brief.

Courtney Ward-Reichard, Minneapolis, MN, for defendant and appellee;
submitted on brief.
                      Huerd v. General Motors, LLC
                              No. 20190125

Per Curiam.

[¶1] Tara Huerd appeals the district court’s judgment dismissing her
complaint of a defective motor vehicle. Huerd contends that the district court
erred by finding res judicata barred her action. Huerd also argues that the
district court abused its discretion by dismissing the case without a hearing on
the motion to dismiss. We summarily affirm the district court’s judgment
under N.D.R.App.P. 35.1(a)(4) and (7). An action brought in small claims court
is subject to the doctrine of res judicata. See Martin v. Marquee Pac., LLC, 2018
ND 28, ¶ 18, 906 N.W.2d 65, 71-72. A small claims court’s judgment cannot be
appealed in district court. Winter v. Solheim, 2015 ND 210, ¶ 12, 868 N.W.2d
842. “[U]nless requested by a party, oral argument on a motion under
N.D.R.Ct. 3.2 is not required.” Hoffman v. Jevne, 2019 ND 156, ¶ 6, 930 N.W.2d
95.

[¶2] Gerald W. VandeWalle, C.J.
     Jon J. Jensen
     Lisa Fair McEvers
     Daniel J. Crothers
     Jerod E. Tufte




                                       1